"WALLACE. District Judge.
Upon the importation by the plaintiffs, of merchandise entered by them as “silk ties,” the defend-ant as collector of the port of New York, exacted a duty of 60 per centum ad val ram, upon the assumption that the articles should be classified as “silk scarfs,” under section 8 of the act of June 30, 1864 (13 Stat. 210;. The plaintiffs protested against the payment of such duty, on the ground that the merchandise was “articles worn by men, women and children, and wearing app rel, and •should only pay duty at 33 per centrm ad valorem, under section 22, Act March 2, 1861 [12 Stat. 190], and section 13. Act July 14, 1802 [12 Stat 555], and are neither scarfs nor ready-made clothing in fact, or as known in trade or commerce.” It now appears, that the merchandise should have be.n clns ; fied as “a manufacture of silk, not otherwise provided for,” under the concluding cl..us? of section 8 of the act of June 30, 1834, and wts dutiable at 50 per centum ad valorem. The plaintiffs now seek to recover the difieren.e of 10 per centum between the proper du y and the duty exacted by the dependant; and the only question for cons deration is, whether they are permitted to do so under their protest
Unless the protest sets for’h “distinctly and specifically” the grounds of the object on to the amount claimed, it fails to meat the requirements of the statute,—Act June 30, 1864 (13 Stat 215, § 14),—and there can be no recovery. Although, in one sense, the articles imported may have been “silk ties,” or “wearing apparel,” or “articles worn'by men,” as claimed by the plaintiffs, or “silk scarfs,” as claimed by the defen lent, they were not such within the meaning of ‘li < 1 "ws imposing duties, but were “a manufacture of silk, not otherwise provided for,” and -the *44plaintiffs, therefore, failed to state the true .ground of objection to the duty exacted. The office of the protest is to point out to the officers of the government the precise errors of fact or of law which render the exaction of the duty unauthorized. Thomson v. Maxwell [Case No. 13,983]; Curtis’ Adm’x v. Fiedler, 2 Black [67 U. S.] 461. The plaintiffs can only be heard to allege, now, the objections distinctly and specifical y stated in their protest. Norcross v. Geely [Case No. 10,294]; Swanston v. Morton [Id. 13,677]; Kriesler v. Morton [Id. 7,933;] Warren v. Peaslee [Id. 17,193]. They are precluded, therefore, from insisting that their importation was a manufacture of silk, not otherwise provided for, and subject to a duty •of 50 per centum, instead of 60, as exacted, when, by their protest, they allege it to be •“wearing apparel,” &c., subject to a duty, of 35 per centum.
It is urged that the protest described the merchandise with sufficient accuracy to inform the collector of the charact.r of the articles, by designating them as “s lk ties,” and was not vitiated by an erro? of law in classifying them as “wearing apparel,” &c., subject to a duty of 35 per centum. The argument is, that the collector is presumed to have known the law, and could not have been misled by the error. If the error was •one of law, it was this only that could have misled the collector. If he could not have •been misled because theoretically he knew the law, there was no nece.rs'ty for any protest; and the argument wou’d prove' t o much, because it would-lead to the conclusion that a protest is never necessary when the ■officers of the government exact illegal duties upon an erroneous construction of the law. There is no reason for any disfnetion in the requirements of a protest, when predicated on errors of law on the part of the officers of the government, and when upon errors of fact. The construction of the law is equally open to both parties, but the burden is imposed upon the importer to state the grounds of his objection, and to state them •distinctly and specifically.
It is also insisted, on behalf of the pla’n-tiffs, that, inasmuch as the colector claimed that the articles imported were “silk scarfs,” and the protest stated that they w.re not “scarfs in fact, or as known in trade and commerce,” it sufficiently stated the ground •of the objection. This statement was merely a challenge of the collector’s position, a denial that the articles were what he c-1 limed them to be. Such a statement is not d's’.inct and specific, for nothing can be more indefinite than a general denial. The collector can not fail to know that his position is challenged when the importer insists that the duty exacted is excessive; and, if a mere negation is the specific statement of objection contemplated by the statute, it would seem that the statute is a piece of very useless legislation.
The protest must be held insufficient, and judgment is ordered for the defendant
[NOTE. Plaintiffs took a writ of error to the supreme court of the United States, whch affirmed the judgment on the ground of the insufficiency of the protest. Davies v. Arthur, 96 U. S. 14S.]